WHITEBOX

 

 

 

May 30, 2008

Brian Olson, CFO/Treasurer

Quantum Fuel Systems Technology

17872 Cartwright Road

Irvine, CA 92614

Brian Olson-

This letter describes the terms under which Whitebox grants to Quantum the
option to call on Whitebox for a further $10,000,000 investment in Quantum. The
option will expire on August 31, 2009. Should Quantum exercise this option,
Whitebox will choose the investment structure most suited to it, either:



stock at a 25% discount to Market Price with 100% warrant coverage having same
strike price as the stock purchase price. Market Price is the lower of A)
average of 5 days closing price ending on the day of exercise of option, or B)
closing price on day of exercise of option.



a 2 year secured convertible note, the conversion price equal to a 10% discount
to the Market Price, and the coupon equal to 12% payable in stock.



a senior secured straight note that redeems in cash a 120% of face value after
one year.



In exchange for extending the above option to Quantum, Quantum will grant to
Whitebox the option to make a $10,000,000 investment in a 0% note priced at 100%
of par and redeemable at 120% of par 24 months after the funding date. The note
will be convertible into stock at Market Price.



Accepted by-



Whitebox Advisors LLC



/s/ Andrew Redleaf



Andrew Redleaf

Managing Member of the General Partner



 

Quantum Fuel Systems Technology



/s/ Brian Olson



Brian Olson

CFO/Treasurer



 

 

 

 

3033 Excelsior Boulevard * Suite 300 * Minneapolis, MN 55416

612-253-6001 * fax 612-253-6131 * www.whiteboxadvisors.com